—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered May 1, 2000, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a four-count indictment and other pending charges, defendant pleaded guilty to burglary in the third degree. Although the People recommended a sentence of 2V4 to 4V2 years in prison, defendant was sentenced as a second felony offender to a prison term of 3 to 6 years. Defendant appeals.
Defendant was advised during the plea colloquy that County *675Court was not bound by the sentencing recommendation of the People (see, People v Hope, 274 AD2d 673, lv denied 95 NY2d 890; People v Moore, 270 AD2d 715, lv denied 95 NY2d 800). We are unpersuaded by defendant’s contention that the court failed to consider all relevant factors prior to imposing sentence. A review of the record reveals a lengthy discourse by the court wherein defendant’s age, substance abuse problems and extensive criminal history were noted. Under the circumstances and given the fact that defendant was on probation at the time that this crime was committed, we are not persuaded that the sentence imposed was harsh and excessive (see, id.).
Cardona, P. J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.